          Case 1:21-mj-02039-JJO Document 1 Entered on FLSD Docket 01/12/2021 Page 1 of 12
0RG$2  $UUHVW:DUUDQW    AUSA Name & Telno: Kyle A. Wirshba (212-637-2493)


                                          81,7('67$7(6',675,&7&2857
                                                                                                                              JAO

                                                                   IRUWKH                                            Jan 12, 2021

                                                    Southern District of New York                                               Miami



                   8QLWHG6WDWHVRI$PHULFD
                              Y

        JUAN FRANCISCO CUARTAS VILLEGAS
                                                                              &DVH1R   21 MAG 122
                                                                                          1:21-2039-MJ-O'SULLIVAN

                              Defendant


                                                       ARREST WARRANT
7R      $Q\DXWKRUL]HGODZHQIRUFHPHQWRIILFHU

          YOU ARE COMMANDEDWRDUUHVWDQGEULQJEHIRUHD8QLWHG6WDWHVPDJLVWUDWHMXGJHZLWKRXWXQQHFHVVDU\GHOD\
(name of person to be arrested)        JUAN FRANCISCO CUARTAS VILLEGAS                                                                    
ZKRLVDFFXVHGRIDQRIIHQVHRUYLRODWLRQEDVHGRQWKHIROORZLQJGRFXPHQWILOHGZLWKWKHFRXUW

u ,QGLFWPHQW               u 6XSHUVHGLQJ,QGLFWPHQW         u ,QIRUPDWLRQ        u 6XSHUVHGLQJ,QIRUPDWLRQ             ✔ &RPSODLQW
                                                                                                                       u
u 3UREDWLRQ9LRODWLRQ3HWLWLRQ               u 6XSHUYLVHG5HOHDVH9LRODWLRQ3HWLWLRQ       u 9LRODWLRQ1RWLFH          u 2UGHURIWKH&RXUW

7KLVRIIHQVHLVEULHIO\GHVFULEHGDVIROORZV

   Conspiracy to Violate Maritime Drug Enforcement Laws (Title 46, United States Code, Sections 70506(b) and 70504(b)(2);
   Title 21, United States Code, Section 960(b)(1)(B)); and

   Violation of Maritime Drug Enforcement Laws (Title 46, United States Code, Sections 70503(a)(1), 70504(b)(2), and 70506
   (a); Title 21, United States Code, Section 960(b)(1)(B); Title 18, United States Code, Section 2).



'DWH          01/07/2021
                                                                                             Issuing officer’s signature

&LW\DQGVWDWH         New York, New York                                                  Kevin N. Fox, U.S.M.J.
                                                                                              Printed name and title


                                                                   Return

           7KLVZDUUDQWZDVUHFHLYHGRQ(date)                           DQGWKHSHUVRQZDVDUUHVWHGRQ(date)
DW(city and state)                                            

'DWH
                                                                                           Arresting officer’s signature



                                                                                              Printed name and title
          Case 1:21-mj-02039-JJO Document 1 Entered on FLSD Docket 01/12/2021 Page 2 of 12
0RG$2  $UUHVW:DUUDQW    AUSA Name & Telno: Kyle A. Wirshba (212-637-2493)


                                          81,7('67$7(6',675,&7&2857
                                                                   IRUWKH
                                                    Southern District of New York

                   8QLWHG6WDWHVRI$PHULFD
                              Y

            PABLO EFRAIN CAMERO BERNAL
                                                                              &DVH1R     21 MAG 122

                              Defendant


                                                       ARREST WARRANT
7R      $Q\DXWKRUL]HGODZHQIRUFHPHQWRIILFHU

          YOU ARE COMMANDEDWRDUUHVWDQGEULQJEHIRUHD8QLWHG6WDWHVPDJLVWUDWHMXGJHZLWKRXWXQQHFHVVDU\GHOD\
(name of person to be arrested)        PABLO EFRAIN CAMERO BERNAL                                                                         
ZKRLVDFFXVHGRIDQRIIHQVHRUYLRODWLRQEDVHGRQWKHIROORZLQJGRFXPHQWILOHGZLWKWKHFRXUW

u ,QGLFWPHQW               u 6XSHUVHGLQJ,QGLFWPHQW         u ,QIRUPDWLRQ        u 6XSHUVHGLQJ,QIRUPDWLRQ             ✔ &RPSODLQW
                                                                                                                       u
u 3UREDWLRQ9LRODWLRQ3HWLWLRQ               u 6XSHUYLVHG5HOHDVH9LRODWLRQ3HWLWLRQ       u 9LRODWLRQ1RWLFH          u 2UGHURIWKH&RXUW

7KLVRIIHQVHLVEULHIO\GHVFULEHGDVIROORZV

   Conspiracy to Violate Maritime Drug Enforcement Laws (Title 46, United States Code, Sections 70506(b) and 70504(b)(2);
   Title 21, United States Code, Section 960(b)(1)(B)); and

   Violation of Maritime Drug Enforcement Laws (Title 46, United States Code, Sections 70503(a)(1), 70504(b)(2), and 70506
   (a); Title 21, United States Code, Section 960(b)(1)(B); Title 18, United States Code, Section 2).



'DWH          01/07/2021
                                                                                             Issuing officer’s signature

&LW\DQGVWDWH         New York, New York                                                  Kevin N. Fox, U.S.M.J.
                                                                                              Printed name and title


                                                                   Return

           7KLVZDUUDQWZDVUHFHLYHGRQ(date)                           DQGWKHSHUVRQZDVDUUHVWHGRQ(date)
DW(city and state)                                            

'DWH
                                                                                           Arresting officer’s signature



                                                                                              Printed name and title
          Case 1:21-mj-02039-JJO Document 1 Entered on FLSD Docket 01/12/2021 Page 3 of 12
0RG$2  $UUHVW:DUUDQW    AUSA Name & Telno: Kyle A. Wirshba (212-637-2493)


                                          81,7('67$7(6',675,&7&2857
                                                                   IRUWKH
                                                    Southern District of New York

                   8QLWHG6WDWHVRI$PHULFD

                                                                                          21 MAG 122
                              Y
                                                                              &DVH1R
              JOSE MARIA CASTILLO BERRIO




                              Defendant


                                                       ARREST WARRANT
7R      $Q\DXWKRUL]HGODZHQIRUFHPHQWRIILFHU

          YOU ARE COMMANDEDWRDUUHVWDQGEULQJEHIRUHD8QLWHG6WDWHVPDJLVWUDWHMXGJHZLWKRXWXQQHFHVVDU\GHOD\
(name of person to be arrested)        JOSE MARIA CASTILLO BERRIO                                                                         
ZKRLVDFFXVHGRIDQRIIHQVHRUYLRODWLRQEDVHGRQWKHIROORZLQJGRFXPHQWILOHGZLWKWKHFRXUW

u ,QGLFWPHQW               u 6XSHUVHGLQJ,QGLFWPHQW         u ,QIRUPDWLRQ        u 6XSHUVHGLQJ,QIRUPDWLRQ             ✔ &RPSODLQW
                                                                                                                       u
u 3UREDWLRQ9LRODWLRQ3HWLWLRQ               u 6XSHUYLVHG5HOHDVH9LRODWLRQ3HWLWLRQ       u 9LRODWLRQ1RWLFH          u 2UGHURIWKH&RXUW

7KLVRIIHQVHLVEULHIO\GHVFULEHGDVIROORZV

   Conspiracy to Violate Maritime Drug Enforcement Laws (Title 46, United States Code, Sections 70506(b) and 70504(b)(2);
   Title 21, United States Code, Section 960(b)(1)(B)); and

   Violation of Maritime Drug Enforcement Laws (Title 46, United States Code, Sections 70503(a)(1), 70504(b)(2), and 70506
   (a); Title 21, United States Code, Section 960(b)(1)(B); Title 18, United States Code, Section 2).



'DWH          01/07/2021
                                                                                             Issuing officer’s signature

&LW\DQGVWDWH         New York, New York                                                  Kevin N. Fox, U.S.M.J.
                                                                                              Printed name and title


                                                                   Return

           7KLVZDUUDQWZDVUHFHLYHGRQ(date)                           DQGWKHSHUVRQZDVDUUHVWHGRQ(date)
DW(city and state)                                            

'DWH
                                                                                           Arresting officer’s signature



                                                                                              Printed name and title
          Case 1:21-mj-02039-JJO Document 1 Entered on FLSD Docket 01/12/2021 Page 4 of 12
0RG$2  $UUHVW:DUUDQW    AUSA Name & Telno: Kyle A. Wirshba (212-637-2493)


                                          81,7('67$7(6',675,&7&2857
                                                                   IRUWKH
                                                    Southern District of New York

                   8QLWHG6WDWHVRI$PHULFD

                                                                                           21 MAG 122
                              Y
                                                                              &DVH1R
          JESUS ALBERTO MORELO CASTILLO




                              Defendant


                                                       ARREST WARRANT
7R      $Q\DXWKRUL]HGODZHQIRUFHPHQWRIILFHU

          YOU ARE COMMANDEDWRDUUHVWDQGEULQJEHIRUHD8QLWHG6WDWHVPDJLVWUDWHMXGJHZLWKRXWXQQHFHVVDU\GHOD\
(name of person to be arrested)        JESUS ALBERTO MORELO CASTILLO                                                                      
ZKRLVDFFXVHGRIDQRIIHQVHRUYLRODWLRQEDVHGRQWKHIROORZLQJGRFXPHQWILOHGZLWKWKHFRXUW

u ,QGLFWPHQW               u 6XSHUVHGLQJ,QGLFWPHQW         u ,QIRUPDWLRQ        u 6XSHUVHGLQJ,QIRUPDWLRQ             ✔ &RPSODLQW
                                                                                                                       u
u 3UREDWLRQ9LRODWLRQ3HWLWLRQ               u 6XSHUYLVHG5HOHDVH9LRODWLRQ3HWLWLRQ       u 9LRODWLRQ1RWLFH          u 2UGHURIWKH&RXUW

7KLVRIIHQVHLVEULHIO\GHVFULEHGDVIROORZV

   Conspiracy to Violate Maritime Drug Enforcement Laws (Title 46, United States Code, Sections 70506(b) and 70504(b)(2);
   Title 21, United States Code, Section 960(b)(1)(B)); and

   Violation of Maritime Drug Enforcement Laws (Title 46, United States Code, Sections 70503(a)(1), 70504(b)(2), and 70506
   (a); Title 21, United States Code, Section 960(b)(1)(B); Title 18, United States Code, Section 2).



'DWH          01/07/2021
                                                                                             Issuing officer’s signature

&LW\DQGVWDWH         New York, New York                                                  Kevin N. Fox, U.S.M.J.
                                                                                              Printed name and title


                                                                   Return

           7KLVZDUUDQWZDVUHFHLYHGRQ(date)                           DQGWKHSHUVRQZDVDUUHVWHGRQ(date)
DW(city and state)                                            

'DWH
                                                                                           Arresting officer’s signature



                                                                                              Printed name and title
Case 1:21-mj-02039-JJO Document 1 Entered on FLSD Docket 01/12/2021 Page 5 of 12




  Approved: ___________________________________________
            Kyle A. Wirshba / Jacob H. Gutwillig
            Assistant United States Attorneys

  Before:    HONORABLE KEVIN N. FOX
             United States Magistrate Judge
             Southern District of New York

  - - - - - - - - - - - - - - - - - -x
                                     :
                                                  21 MAG 122
  UNITED STATES OF AMERICA           :          SEALED COMPLAINT
                                     :
            - v. -                   :          Violations of 46 U.S.C. §§
                                     :          70503(a)(1),
  JUAN FRANCISCO CUARTAS VILLEGAS,   :          70504(b)(2), and
  PABLO EFRAIN CAMERO BERNAL,        :          70506(a) & (b);
  JOSE MARIA CASTILLO BERRIO, and    :          21 U.S.C. § 960(b)(1)(B);
  JESUS ALBERTO MORELO CASTILLO,     :          18 U.S.C. § 2
                                     :
                 Defendants.         :
                                     :
  - - - - - - - - - - - - - - - - - -x

  SOUTHERN DISTRICT OF NEW YORK, ss.:

            ALEXA J. COOPER, being duly sworn, deposes and says that
  she is a Special Agent with the Drug Enforcement Administration
  (“DEA”) and charges as follows:

                               COUNT ONE
         (Conspiracy to Violate Maritime Drug Enforcement Laws)

            1.   In or about December 2020, on the high seas and
  elsewhere, JUAN FRANCISCO CUARTAS VILLEGAS, PABLO EFRAIN CAMERO
  BERNAL, JOSE MARIA CASTILLO BERRIO, and JESUS ALBERTO MORELO
  CASTILLO, the defendants, and others known and unknown,
  intentionally and knowingly combined, conspired, confederated, and
  agreed together and with each other to violate the maritime drug
  enforcement laws of the United States.

            2.   It was a part and an object of the conspiracy that
  JUAN FRANCISCO CUARTAS VILLEGAS, PABLO EFRAIN CAMERO BERNAL, JOSE
  MARIA CASTILLO BERRIO, and JESUS ALBERTO MORELO CASTILLO, the
  defendants, and others known and unknown, while on board a vessel
  of the United States, knowingly and intentionally would and did
  distribute and possess with intent to distribute a controlled
Case 1:21-mj-02039-JJO Document 1 Entered on FLSD Docket 01/12/2021 Page 6 of 12



  substance, in violation of Title 46, United States Code, Section
  70503(a)(1).

            3.   The controlled substance that JUAN FRANCISCO
  CUARTAS VILLEGAS, PABLO EFRAIN CAMERO BERNAL, JOSE MARIA CASTILLO
  BERRIO, and JESUS ALBERTO MORELO CASTILLO, the defendants,
  conspired to distribute and possess with intent to distribute,
  while on board a vessel of the United States, was five kilograms
  and more of mixtures and substances containing a detectable amount
  of cocaine, in violation of Title 46, United States Code, Section
  70506(a) and Title 21, United States Code, Section 960(b)(1)(B).

         (Title 46, United States Code, Sections 70506(b) and
          70504(b)(2); Title 21, United States Code, Section
                            960(b)(1)(B).)

                                COUNT TWO
              (Violation of Maritime Drug Enforcement Laws)

            4.   In or about December 2020, on the high seas and
  elsewhere, JUAN FRANCISCO CUARTAS VILLEGAS, PABLO EFRAIN CAMERO
  BERNAL, JOSE MARIA CASTILLO BERRIO, and JESUS ALBERTO MORELO
  CASTILLO, the defendants, while on board a vessel of the United
  States, knowingly and intentionally distributed and possessed with
  intent to distribute five kilograms and more of mixtures and
  substances containing a detectable amount of cocaine.

         (Title 46, United States Code, Sections 70503(a)(1),
  70504(b)(2), and 70506(a); Title 21, United States Code, Section
       960(b)(1)(B); Title 18, United States Code, Section 2.)

            The bases for my knowledge and for the foregoing charges
  are, in part, as follows:

            5.   I am a Special Agent with the DEA and I have been
  personally involved in the investigation of this matter. This
  affidavit is based on my personal participation in the
  investigation of this matter and my conversations with other law
  enforcement officers and others, as well as a review of documents
  and other records. Because this affidavit is being submitted for
  the limited purpose of establishing probable cause, it does not
  include all the facts that I have learned during the course of my
  investigation. Where the actions, statements, and conversations of
  others are reported herein, they are reported in substance and in
  part, except where otherwise indicated.




                                       2
Case 1:21-mj-02039-JJO Document 1 Entered on FLSD Docket 01/12/2021 Page 7 of 12



            6.   Based on my participation in this investigation, my
  review of documents and other records, and my conversations with
  other law enforcement officers and others, including U.S. Coast
  Guard personnel, I have learned the following, in substance and in
  part:

                 a.   In or about December 2020, a DEA confidential
  source (“CS-1”) informed law enforcement, in sum and substance,
                 1

  that an individual known to CS-1 as someone who creates fiberglass
  compartments on ships to store contraband had worked on a
  particular vessel in the port in Cartagena, Colombia (the
  “Vessel”). CS-1 also told law enforcement, in sum and substance,
  that the Vessel was soon going to depart Cartagena with crew that
  included PABLO EFRAIN CAMERO BERNAL, the defendant, who CS-1
  understood to have been involved in narcotics smuggling activity.

                 b.   On or about December 28, 2020, a maritime
  patrol aircraft identified the Vessel in international waters
  approximately 100 nautical miles southeast of Kingston, Jamaica.
  The aircraft alerted a U.S. Coast Guard cutter, which sought to
  intercept the Vessel. As they approached, U.S. Coast Guard
  personnel observed that the back of the Vessel was marked with the
  name of the Vessel and the location of a particular city in the
  southeastern United States, and that the Vessel was flying a United
  States flag. Below is a photograph taken by U.S. Coast Guard
  personnel of the Vessel:




                 c.   Upon approaching the Vessel, U.S. Coast Guard
  personnel spoke with JUAN FRANCISCO CUARTAS VILLEGAS, the
  defendant, who identified himself as the Vessel’s “master,” about

  1 Since 2011, CS-1 has been providing information to the DEA in
  exchange for monetary compensation. In 2004, CS-1 pled guilty to
  federal narcotics charges. To date, information provided by CS-1
  has proven truthful and reliable, and been corroborated by
  independent evidence, including seizures of narcotics.

                                       3
Case 1:21-mj-02039-JJO Document 1 Entered on FLSD Docket 01/12/2021 Page 8 of 12



  the registration for the Vessel. CUARTAS VILLEGAS stated, in sum
  and substance, that the Vessel was registered in the United States,
  which U.S. Coast Guard personnel later confirmed through relevant
  databases.

                 d.   U.S. Coast Guard personnel then boarded the
  Vessel and conducted a vessel safety inspection, which revealed
  what appeared, based on the boarding team’s training and
  experience, to be irregularities in certain of the Vessel’s
  features, including with respect to its hull length and the
  presence of fresh epoxy and new sealant.

                 e.    After      observing      these       apparent
  irregularities, U.S. Coast Guard personnel used an ion scanner2 to
  test one of the ladders on the main deck of the Vessel, and the
  scanner detected the presence of cocaine. Having detected the
  presence of cocaine, U.S. Coast Guard personnel conducted a search
  of the Vessel, including by boring a hole into what appeared to be
  an empty space at the back of the Vessel. In this space, Coast
  Guard personnel found numerous bales, or large bundles, of what
  they believed, based on their training, experience, and the prior
  ionscan results, to be cocaine. In total, the bales from this space
  weighed approximately 272 kilograms and a sample from one of the
  bales field-tested positive for the presence of cocaine. In total,
  the bales weighed approximately 272 kilograms. Below is a
  photograph taken by U.S. Coast Guard personnel of some of those
  bales:




  2 Based on my training, experience, and open source information,
  I know that ion scanners are commonly used to detect trace
  amounts of substances, including narcotics.

                                       4
Case 1:21-mj-02039-JJO Document 1 Entered on FLSD Docket 01/12/2021 Page 9 of 12



                 f.   In their search of what CUARTAS VILLEGAS
  identified as his quarters, the U.S. Coast Guard also found in a
  locked drawer underneath the bed two firearms, which appeared to
  be a semiautomatic pistol and a semiautomatic shotgun, as well as
  associated ammunition and magazines, which are depicted below.




                 g.   During the search, U.S. Coast Guard personnel
  detained CUARTAS VILLEGAS, as well as the other three individuals
  on the Vessel, subsequently identified as PABLO EFRAIN CAMERO
  BERNAL, JOSE MARIA CASTILLO BERRIO, and JESUS ALBERTO MORELO
  CASTILLO, the defendants.

                 h.   The U.S. Coast Guard also found aboard the
  Vessel four passports in the names of and with photographs
  appearing to depict CUARTAS VILLEGAS, CAMERO BERNAL, CASTILLO
  BERRIO, and MORELO CASTILLO. The passport in the name of and
  appearing to depict CUARTAS VILLEGAS was issued by the United
  States; each of the other three passports, in the name of and
  appearing to depict CAMERO BERNAL, CASTILLIO BERRIO, and MORELO
  CASTILLO, was issued by Colombia. CUARTAS VILLEGAS later stated to
  law enforcement, in sum and substance, that CAMERO BERNAL,
  CASTILLIO BERRIO, and MORELO CASTILLO did not participate in
  cocaine trafficking on the Vessel.

                 i.   Coast Guard continued its search later when
  the Vessel could be safely dismantled and found additional bales
  that Coast Guard personnel believed, in their training,
  experience, and based on the ion scan and field test results, to
  be cocaine, weighing approximately 233 kilograms, brining the
  total weight to approximately 505 kilograms.

            WHEREFORE, deponent respectfully requests that warrants
  be issued for the arrests of JUAN FRANCISCO CUARTAS VILLEGAS, PABLO
  EFRAIN CAMERO BERNAL, JOSE MARIA CASTILLO BERRIO, and JESUS ALBERTO

                                       5
Case 1:21-mj-02039-JJO Document 1 Entered on FLSD Docket 01/12/2021 Page 10 of 12



  MORELO CASTILLO, the defendants, and that they be imprisoned or
  bailed, as the case may be.



                                     s/Alexa J. Cooper by KNF, USMJ
                                     ALEXA J. COOPER
                                     Special Agent
                                     Drug Enforcement Administration

  Sworn to me through the transmission of this Complaint by
  reliable electronic means, pursuant to Rule 4.1 of
  the Federal Rules of Criminal Procedure, this
  7 day of January, 2021


  ______________________________
  HONORABLE KEVIN N. FOX
  UNITED STATES MAGISTRATE JUDGE
  SOUTHERN DISTRICT OF NEW YORK




                                       6
Case 1:21-mj-02039-JJO Document 1 Entered on FLSD Docket 01/12/2021 Page 11 of 12
                                          U.S. Department of Justice
  [Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                    January 12, 2021

  BY EMAIL

  The Honorable Ona T. Wang
  United States Magistrate Judge
  Southern District of New York
  500 Pearl Street
  New York, New York 10007

         Re:    United States v. Juan Francisco Cuartas Villegas, et al., 21 Mag. 122

  Dear Judge Wang:

         The Government respectfully requests that Complaint 21 Mag. 122 be unsealed. A
  proposed Order is enclosed for the Court’s consideration.


                                                    Respectfully submitted,

                                                    AUDREY STRAUSS
                                                    Acting United States Attorney

                                             By:    _/s/_____________________________
                                                    Kyle Wirshba / Jacob Gutwillig
                                                    Assistant United States Attorneys
                                                    (212) 637- 2493 / 2215
Case 1:21-mj-02039-JJO Document 1 Entered on FLSD Docket 01/12/2021 Page 12 of 12



    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK
    - - - - - - - - - - - - - - - - -         X
                                              :
     UNITED STATES OF AMERICA                 :
                                              :
                - v. -                        :    UNSEALING ORDER
                                              :
     JUAN FRANCISCO CUARTAS VILLEGAS,         :    21 Mag. 122
     PABLO EFRAIN CAMERO BERNAL,              :
     JOSE MARIA CASTILLO BERRIO, and          :
     JESUS ALBERTO MORELO CASTILLO,           :
                                              :
                 Defendants.                  :
     - - - - - - - - - - - - - - - - -        X


        Upon the application of the United States, by the Acting

  United States Attorney for the Southern District of New York,

  Audrey Strauss, by Assistant United States Attorneys Kyle Wirshba

  and Jacob Gutwillig;

        It is found that the Complaint in the above-captioned action,

  21 Mag. 122, is currently sealed and the United States Attorney’s

  Office has applied to have that Complaint unsealed, it is therefore

        ORDERED that the Complaint in the above-captioned action be

  unsealed and remain unsealed pending further order of the Court.


  SO ORDERED.

  Dated: New York, New York
         January 12, 2021


                                           _____________________________
                                           HONORABLE ONA T. WANG
                                           UNITED STATES MAGISTRATE JUDGE
